DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Previous Office Action Vacated
2.	The previous office action has been vacated due to an omitted 112 rejection, please respond to the instant action below. 	

Specification
3.	The disclosure is objected to because of the following informalities: 
A) On page 2 paragraph 0012 of the specification applicant recites “mechanically bounded each other”.  This appears to be a typographical error. It appears as if applicant may have intended to recite “mechanically bonded to each other”

Appropriate correction is required.

Claim Objections
4.	Claims 11, 16, 20, and 22 are objected to because of the following informalities:  
A) 	Applicant recites “the second body” in claim 11 lines 8 and 9-10 and claim 20 lines 6 and 7, and claim 22 line 2. It appears as if applicant intended to recite “the at least one second body”
B)  Applicant recites “the first through openings of the second body and the second through openings of the first body being aligned with the second through openings of the at least one second body” in claim 16 line 8-9. It appears as if applicant may have intended to recite “the first through openings of each of the at least one second body and the second through openings of the first body being aligned with the second through openings of each of the at least one second body”

Appropriate correction is required.

	Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-12, 14-20, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Applicant recites “the first layer of composite material includes first reinforcing fibers having a first stiffness, and wherein the at least one second layer of composite material” in claim 15 and 23.  The recited limitations of “the first the first composite material includes first reinforcing fibers having a first stiffness, and wherein the layer of the second composite material” 
B) 	Applicant recites “the first through opening” in claim 16 line 10, claim 20 line 11, claim 28 line 1. It is unclear whether applicant is intending to refer back to the “first through opening” of the first body, the second body, or both the first and second body.  It appears as if applicant may be intending to refer back to the first though openings of both the first and second body.  For the purpose of examination, it is interpreted as if applicant is intending to refer back to the though openings in both the first and second body and applicant intending to recite “openings” rather than the recited “opening”. 
C)  Applicant recites “where             
                
                    
                        e
                    
                    
                        1
                    
                
            
         is the elongation at break of the first reinforcing fibers and             
                
                    
                        e
                    
                    
                        2
                    
                
            
         is the elongation at break of the second reinforcing fibers” in claims 17 and 25. The recited terms of “the elongation”, “the first reinforcing fibers” and “the second reinforcing fibers” lacks proper antecedent basis since “elongation”, “first reinforcing fibers, and “second reinforcing fibers” were never previously recited.  It appears as if applicant may have intended to recite recites “where             
                
                    
                        e
                    
                    
                        1
                    
                
            
         is an elongation at break of first reinforcing fibers and             
                
                    
                        e
                    
                    
                        2
                    
                
            
         is an elongation at break of second reinforcing fibers”. For the purpose of             
                
                    
                        e
                    
                    
                        1
                    
                
            
         is an elongation at break of first reinforcing fibers and             
                
                    
                        e
                    
                    
                        2
                    
                
            
         is an elongation at break of second reinforcing fibers”.
D) Applicant recites “a layer of a first composite material” in claim 22.  It is unclear whether applicant is intending to claim a plurality of composite materials or whether the recited limitation lacks proper antecedent basis and applicant is intended to refer to the “composite material” previously recited in claim 20 line 10.	It appears as if applicant may be intended to refer back to the previously recited “composite material” and applicant may have intended to recite “a layer of the first composite material”. For the purpose of examination, it is interpreted as if applicant intended to recite “a layer of the first composite material”. 
E) Applicant recites “breaking the first body without breaking the first second body or the second second body”. The recited limitations of “the first second body” and “the second second body” lacks proper antecedent basis since never previously recited. It appears as if applicant may have intended for claim 28 to be dependent on claim 19 rather than claim 15 since claim 19 defines at least a second body having a first second body and a second second body. 

F)   Claims 12, 14-15, 17-19, and 22-28 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 11 and 14 are rejected as best understood in view of the above 112 rejection, under 35 U.S.C. 102 (a)(1) as being anticipated  by Kamihara et al. (US 2018/0079527).

9.	Regarding to Claim 11, Kamihara teaches a method of joining a first aircraft component (a first bolt 32 installed in aircraft, as described in paragraph 0059 in Kamihara) to a second aircraft component ( a second bolt installed in aircraft, as described in paragraph 0059 in Kamihara) providing a connector comprising:
a first body (a first plate like composite material 31, as described in paragraph 0046 and can be seen from Figures 2a-2b in Kamihara) having a first through opening (a first 31a, as described in paragraph 0053 and can be seen from Figures 2a-2b in Kamihara) and a second through opening (a second 31a, as described in paragraph 0053 and can be seen from Figures 2a-2b in Kamihara) materially bonded (bonded via melting, as described in paragraph 0097-0098) to at least one second body (a second plate like composite material 33, as described in paragraph 0046 and can be seen from Figures 2a-2b in Kamihara) (a first 33a, as described in paragraph 0053 and can be seen from Figures 2a-2b in Kamihara) and a second through opening (a second 33a, as described in paragraph 0053 and can be seen from Figures 2a-2b in Kamihara) such that the first through opening (first 31a) of the first body (31) is aligned with the first through opening (33a) of the second body (33) and the second through opening (a second 31a) of the first body (31) is aligned with the second through opening (a second 33a) of the second body (33) [as can be seen from Figure 2a-2b in Kamihara]; connecting the first through openings (a first 31a, a first 33a) to the first aircraft component (first 32) [as can be seen from Figures 2a-2b in Kamihara] ; and connecting the second through openings (a second 31a, a second 33a) of the connector to the second aircraft component (a second 32) [as can be seen from Figures 2a-2b in Kamihara], wherein the first body (31) and/or the at least one second body (33) comprises a first composite material [as described in paragraph 0046 in Kamihara].

10.    Regarding to Claim 14, Kamihara teaches the method according to claim 11, wherein the first body (31) comprises a layer of the first composite material [as described in paragraph 0046 in Kamihara] and the at least one second body (33) comprises a layer of a second composite material [as described in paragraph 0046 in Kamihara] different than the first composite material [note that the first body and second body are two different parts therefore interpreted as being “different”].

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 12 and 15 are rejected, as best understood in view of the above 112 rejection,  under 35 U.S.C. 103 as being unpatentable over Kamihara et al. (US 2018/0079527), as applied above in claim 11, in further view of Gruner (US 2017/0029088). 

13. 	Regarding to Claim 12, Kamihara et al. teaches the method according to claim  claim 11, including wherein the first body (31) comprises the first composite material [as described in paragraph 0046 in Kamihara et al.] and the at least one second body (33) comprises a second composite material [as described in paragraph 0046 in Kamihara et al.].   
However, Kamihara does not explicitly disclose the first composite material being different than the first composite material and wherein the first and second body comprises a stacked a plurality of layers of composite material and curing.  Gruner however, discloses a composite panel formed from stacking layers then curing to materially bond the layers [as described in paragraph 0031 in Gruner], where a different type of composite material may be used [as 
		However, the combination of Kamihara et al. and Gruner does not explicitly disclose the curing of the first and second body being performed simultaneously. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a curing step simultaneously in order to improve efficiency by reducing manufacturing time and cost.  

14.    Regarding to Claim 15, Kamihara teaches the method according to claim 14, wherein the first layer and second layer of composite material includes a reinforcing fibers [as described in paragraph 0050 in Kamihara]. However, Kamihara does not explicitly disclose the first and second layers including a fiber having a different first and second stiffness.   Gruner, however, discloses a composite structure having various layers including various reinforced fibers [as described in paragraph 0072 in Kamihara].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material in Kamihara to include a 

15.	Claim 27 is rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Kamihara et al. (US 2018/0079527), as applied above in claim 11. 

16.    Regarding to Claim 27, Kamihara teaches the method according to claim 11, having at least one second body (33) and a first body (31). In an alternate embodiment [as can be seen from Figure 7 in Kamihara], Kamihara discloses at least one second body (43a, 43b) comprises a first second body (43a) and a second body (43b) and wherein a first body (41a) is located between the first second body (43a) and the second second body (43b) [as can be seen from Figures 7b in Kamihara]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the first embodiment in Kamihara, to include at least one second body comprising a first second body and a second second body, as a mere duplication of parts for upscaling the apparatus. 

, 



Allowable Subject Matter
17.	Claims 16 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

                  18.    Claims 17-19, 22-26, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
19.	Applicant’s arguments with respect to claim(s) 11-12, 14-20, 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has added a new rejection under 112, the instant action is therefore made Non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726